DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formals
This is a second action non-final as claim 17 was inadvertently not rejected.
This action is in response to papers 6/10/2022.
It is noted that applicant perfected priority information on 6/3/2022.  Thus the filing date of the claims is being amended to provide priority to 6/19/2013.  Thus the rejection based on Ince has been withdrawn in view of the amended priority date.  It is noted although the rejection of Ince did not recite claim 17 in the statement of rejection, it did I identify claim 17 as rejected.  Further the corrected priority document requires further search and consideration as the claims now have a new effective filing date.
Applicant's election with traverse of AR and VDR in the reply filed on 12/13 is acknowledged.  The traversal is on the ground(s) that the response traverses the rejection asserting it unnecessarily narrows the claims and the independent claim requires detection of ER, AR, VDR.  This is not found persuasive because the claims require measuring of all three, but only detection of “at least one”.  Further applicant was given the opportunity to elect one or a combination. Applicant elected a combination of two which is not entirely consistent with the measuring steps of the independent claims.
Claims 3-5, 11-12, 14-16, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.  The withdrawn claims, as they  depend from the independent claim, require more than the elected combination. 
The response continues by asserting claims 3-8 should be examined.  The response concedes claims 3-8 require the detection of only one receptor.  Thus withdrawn claims do not read on the elected combination and thus would require further search and consideration.  
Claims 1-2, 6-10, 13, 17-23 are being examined.
Priority
	 The instant application was filed 07/16/2020 and  is a continuation of 14899503 , filed 12/17/2015, which is a national stage entry of PCT/US14/43128 ,  with an international filing date: 06/19/2014 and claims priority from provisional application 61836863 , filed 06/19/2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-10, 13, 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
a method of detecting expression of hormone receptors in breast cancer, the method comprising: measuring a level of estrogen receptor (ER), a level of androgen receptor (AR), and a level of vitamin D receptor (VDR) expressed in cancerous breast tissue obtained from a patient; detecting at least one of ER, AR, and VDR in the cancerous breast tissue obtained from the patient.
does not reasonably provide enablement for arresting or inhibiting growth of any breast cancer in any subject of any species based on the presence of any of the receptors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use  the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 1 is drawn to a method of treatment of breast cancer, the method comprising: measuring a level of estrogen receptor (ER), a level of androgen receptor (AR), and a level of vitamin D receptor (VDR) expressed in cancerous breast tissue obtained from a patient; detecting at least one of ER, AR, and VDR in the cancerous breast tissue obtained from the patient; and treating the patient with a cancer treatment regimen that includes: at least one ER antagonist ligand when the cancerous breast tissue expresses ER; at least one AR ligand when the cancerous breast tissue expresses AR; and at least one VDR agonist ligand when the cancerous breast tissue expresses VDR.  
Claim 2 depends from claim 1 and draws the invention to  treating breast cancer in patients, comprising performing the measuring, detecting, and treating steps with a plurality of patients, wherein: in at least one patient ER is detected and an ER antagonist is administered; in at least one patient AR is detected and an AR ligand is administered; in at least one patient VDR is detected and a VDR agonist ligand is administered; in at least one patient ER and AR are detected, and ER an antagonist is administered and an AR ligand is administered; in at least one patient, ER and VDR are detected, and ER antagonist is administered and a VDR agonist ligand is administered; in at least one patient AR and VDR are detected and an AR ligand is administered and a VDR agonist ligand is administered; in at least one patient, ER and AR and VDR are detected, and an ER antagonist is administered, an AR ligand is administered, and a VDR agonist ligand is administered.  
	Claim 6 depends from claim 2 and draws the invention to further comprising: classifying, in category HR1, a breast cancer defined by expression of only one of ER, AR, and VDR in the breast cancer tissue; classifying, in category HR2, a breast cancer defined by expression of any combination of two of ER, AR, and VDR in the breast cancer tissue; and classifying, in category HR3, a breast cancer defined by expression of each of ER, AR, and VDR in the breast cancer tissue, and wherein breast cancers of said category HR1, said category HR2, and said category HR3 correspond to significant survival differences in patients.  
Claim 7 depends from claim 6 and draws the invention to wherein expression levels of ER, AR, and VDR in breast cancers of said category HR1, said category HR2, and said category HR3 correspond to levels of expression of ER, AR, and VDR in normal breast tissue.  
Claim 8 depends from claim 7 and draws the invention to further comprising predicting a prognosis of breast cancer by: determining a higher survival rate when the breast cancer tissue expresses all of ER, AR, and VDR; 3Application No. 16/931,303Docket No.: 32286/50647A Amendment dated June 10, 2021 determining an intermediate survival rate if the breast cancer tissue expresses only two of ER, AR, and VDR; or determining a lower survival rate if the breast cancer tissue expresses only one of ER, AR, and VDR.  
Claim 9 depends from claim 1 and draws the invention to wherein ER and AR and VDR are detected in the cancerous breast tissue, and an ER antagonist is administered, an AR ligand is administered, and a VDR agonist ligand is administered.  
Claim 10 depends from claim 1 and draws the invention to wherein the measuring comprises contacting the cancerous breast tissue with: a first probe capable of binding to ER protein or ER mRNA, or detecting ER activity; a second probe capable of binding to AR protein or AR mRNA, or detecting AR activity; and a third probe capable of binding to VDR protein or VDR mRNA, or detecting VDR activity, wherein each of the probes are for detecting protein, or each of the probes are for detecting mRNA, or each of the probes are for detecting activity.  
Independent claim 13 is drawn to a method of treating breast cancer, comprising: measuring the level of estrogen receptor (ER) , androgen receptor (AR) , and vitamin D receptor (VDR) present in a breast cancer tumor of a patient, detecting at least one of ER, AR, and VDR in the breast cancer tumor, providing a therapeutically effective amount of at least one ER antagonist to the patient when ER is detected in the breast cancer tumor, providing a therapeutically effective amount of at least one AR ligand to the patient when AR is detected in the breast cancer tumor, and providing a therapeutically effective amount of at least one VDR agonist to the patient when VDR is detected in the breast cancer tumor.  
Claim 18 depends from claim 13 and draws the invention to comprising detecting ER, AR, and VDR in the breast cancer tumor, and providing therapeutically 5Application No. 16/931,303Docket No.: 32286/50647A Amendment dated June 10, 2021 effective amounts of at least one ER antagonist, at least one AR ligand, and at least one VDR agonist simultaneously.  
Claim 19 depends from claim 13 and draws the invention to comprising detecting ER, AR, and VDR in the breast cancer tumor, and providing therapeutically effective amounts of at least one ER antagonist, at least one AR ligand, and at least one VDR agonist sequentially.  
Claim 20 depends from claim 13 and draws the invention to further comprising administering at least one dose of chemotherapy to the patient or administering at least one dose of radiation to the tumor.  
Claim 21 depends from claim 13 and draws the invention to, wherein AR and VDR are detected in the breast cancer tumor, and wherein the method comprises providing a therapeutically effective amount of at least one AR ligand to the patient and providing a therapeutically effective amount of at least one VDR agonist to the patient.  
Claim 22 depends from claim 8 and draws the invention to wherein the measuring comprises contacting the cancerous breast tissue with: a first probe capable of binding to ER protein; a second probe capable of binding to AR protein; and a third probe capable of binding to VDR protein.  
Claim 23 depends from claim 10 and draws the invention to wherein the measuring comprises contacting the cancerous breast tissue with: a first probe capable of binding to ER protein; a second probe capable of binding to AR protein; and a third probe capable of binding to VDR protein.
The amount of direction or guidance and the Presence and absence of working examples.
The specification teaches, “As used herein, the term "patient" refers to any animal, such as buut not limited to humans, which is to be the recipient of a particular treatment. Other non-limiting examples of animals which may be a patient includes mammals, birds, reptiles, amphibians, fish, non-human primates, rodents, and the like. Typically, the terms "patient" and 10"subject" may be used interchangeably herein.” ( page 23).
The specification teaches, “ As used herein, "treatment" or     "treating" refers to arresting or inhibiting, or attempting to arrest or inhibit, 5the development or progression of a disorder and/or causing, or   attempting   to  cause,   the   reduction,   suppression, regression, or remission of a disorder, disease and/or a symptom thereof. As would be understood by those skilled in the art, various clinical and scientific methodologies and assays may be use do assess the development or progression of a disease, and similarly, various clinical and scientific methodologies and assays may be used to assess the reduction, regression, or   remission  of a disease    or  its  symptoms. "Treatment"   refers  to   both  therapeutic   treatment   and prophylactic  or preventative measures. “( page 24).
The specification teaches, “The term "effective amount" or "therapeutically effective amount", which may be used interchangeably, as applied to the treatment  products   described  herein  means  the   quantity necessary  to  render the   desired  therapeutic  result.”
	Example 1 of the specification teaches immunohistochemical staining of breast tissue.  
	Example 2 teaches Analysis of Intermediate Filaments in Normal Human Breast In  an   attempt  to   identify  molecules  with   bimodal expression patterns in normal human breast, the expression of intermediate filaments was examined since these molecules are differentially expressed in distinct cell types and their expression is both tissue and cell-type specific
	Example 3 teaches  analysis of Hormone Receptors in Normal Human Breast Having identified two subtypes of luminal layer cells based  on  K5/14/17 expression, the    expression  of hormone receptors in these cells was characterized.
	Example 4 teaches simultaneous examination of Twelve Markers in Normal Human Breast with a Novel Multiplex Immunofluorescence Method In the above experiments the same FFPE       section was stained with up to three different antibodies simultaneously.
Example 5 teaches analysis of HR+ and HR- Cell Types in ER+ Breast Tumors 30Given the remarkable heterogeneity observed at the single cell level in normal breast epithelium.
Example 6 relates to HR+ and HR- cell types in HER2+ breast cancer.
Example 7 teaches analysis of HR+ and HR- Cell Types in Triple Negative Breast Tumors Triple negative breast carcinomas (TNBC) are defined as 15lacking expression of ER, PR and HER2.
	Example 8 teaches expression of normal basal vs. luminal specific mRNAs in TNBC The cell-of-origin of TNBC has been of great interest
	Example 9 teaches distribution of HRO-3 Breast Tumor Phenotypes in the NHS Cohort Based on the above results, it was hypothesized that human breast tumors can be classified according to normal 5differentiation states of human breast tissue.
	Example 10 teaches analysis of Breast Cancer Outcomes Based on Normal Cell Lineage Phenotypes There is a strong association between the total number of 20positive receptors in the HRO-3 categories and breast cancer survival or outcome.
	Example 11 teaches Analysis of HR+ and HR- Cell Types in Breast 5Cancer Cell Lines The preservation of HRO-3 phenotypes in breast cancer cell lines was also examined.
Presence and absence of working examples
	The specification provides no examples in which “treatment" or "treating"  with an ER antagonist, and AR ligand or a VDR agonist  results in arresting or inhibiting, or attempting to arrest or inhibit, the development or progression of a disorder and/or causing, or   attempting   to  cause,   the   reduction,   suppression, regression, or remission of a disorder, disease and/or a symptom thereof.
The specification provides no teachings in which an  "effective amount" or "therapeutically effective amount", which may be used interchangeably, as applied to the treatment  products   described  herein  means  the   quantity necessary  to  render the   desired  therapeutic  result of arresting or inhibiting, or attempting to arrest or inhibit, the development or progression of a disorder and/or causing, or   attempting   to  cause,   the   reduction,   suppression, regression, or remission of a disorder, disease and/or a symptom thereof.
	The teachings of the specification are limited to humans.  Thus the specification provides no specific teachings with respect to any other species.
The specification provides no teachings in which prognosis with treatment with those recited in the claim are provided.  
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
	In a study of more than 1000 women from 2016, AI-Azhri reported that VDR on its own was not associated with patient survival outcomes. (See AI-Azhri et al., Clin. Cancer Res., 23(1): 97-103 (2016) (Exhibit D, of record, prior IDS).7 Similarly, a large meta-study of AR and breast cancer reported that AR positivity had no significant impact on overall survival. See Wang et al., Oncotarget, 7(29): 46482 (2016) (Exhibit E, of record, prior IDS),' with conflicting reports in individual studies in the meta-analysis. Someone of ordinary skill in the art would have been aware of more than 40 papers that were published before 2015 on the role of AR in breast cancer. In a meta-analysis, these papers were reviewed by Ricciardelli who concluded, "Collectively, the studies published to date highlight the lack of consensus on whether AR is an independent prognostic factor for breast cancer survival in unselected or selected cohorts (Ricciardelli, 2018)(Exhibit F, IDS Ref. 12)."9 In eight out of eighteen studies on the prognostic role of AR in ER-breast cancer published between 1979 and 2016, there was no prognostic power associated with the AR-positive or AR-negative cohorts. Five studies reported that AR expression conferred a survival advantage in tumors that lacked ER, but two reported the opposite conclusion, a survival disadvantage. While Ricciardelli's meta-review was published in 2018, many of the papers reviewed were published before or contemporaneous with the filing date of the application.
	Doan et al (IDS Ref. 6.) after examining the entire 48 gene NR family and NR-coregulatory protein network in ten different microarray data sets (Affymetrix Hg133A and Illumina HT-12 v3 platforms), Doan found that the combined panel of Rev-ERBb, GR, NOR1, LRH-1 and PGR correlated with outcome. They 7 See, e.g., p. 101: "Because VDR expression was inversely related to poor breast cancer-aggressive characteristics in our study, it is unexpected to find no associations of VDR expression with patient survival outcomes."
Dermer et al. (Biotechnology Vol. 12, March 1994, p. 320) teach that cell lines are a poor representation of malignancy because they have survived crisis and have adapted an immortal life in culture, and thus has been enabled to survive in its artificial environment.  Dermer et al. state that “the petri dish cancer is really a poor representation of malignancy, with characteristics profoundly different from the human disease.”  
With regard to a specific nucleic acid, namely PARP, Chabert et al. (Int. J. Cancer:  53, 837-842 (1993)) compare PARP gene expression, enzymatic activity and quantities in 3 animal tumor cell lines in culture verses those transplanted into a compatible host, an found that, for “a given tumor cell line, marked differences exist in poly(ADPR)P gene expression and enzymatic activity between cultured cells and cells obtained from solid or ascitic tumors.  Indeed, poly(ADPR)P gene expression, endogenous activity and amount are higher in exponentially growing cells than in in vivo tumors (p. 837, see also Fig. 1).”  Chabert et al. further suggest that such discrepancies in enzymatic activity between cell culture and in vivo growth conditions exist because of differences in proliferation rates and/or environmental conditions (p. 841).  Thus, before determining that a certain cell line is associated with a proliferative disease, the skilled artisan would be required to perform experiments to ensure there is a correlation.   

Eastham et al. (Int. J. Radiat. Biool.  Vol. 77, No. 3, pages 295-302, 2001) teaches that “poor correlation between the different endpoints precludes their use in a clinical setting on primary tumour samples in vitro.  It may be that tumour cell lines in vitro are a poor model for tumours in vivo.  Studies aimed at assessing assays for measuring tumour radiosensitivity therefore should employ clinical samples.  In vitro cell line work should concentrate on unraveling the complex mechanisms involved in determining a radiosensitive or radioresistant phenotype” (page 295, col 1, abstract).  Moreover, Eastham teaches that “using cell lines derived from a single tumour type no correlation was found between clonogenic survival and the two different endpoints studied” (page 299, col 2).  
More specifically, Sidransky et al. (US Pat. 5,856,094, January 1999) teaches a comparison between cell lines and primary tumors.  In the case of p16, the rate of homozygous deletions ranged from 40-60% of breast cancer cell lines, however, neither homozygous deletions or point mutations are typically observed in primary breast carcinomas (col. 2, lines 10-15).  Therefore, presence of homozygous deletions in cell lines is not indicative of primary tumors. 
	Moreover, Teng et al. (US Pat. 5,989,885, November 1999) teaches that discovery of mutations in cancer cell lines requires determination of whether the lesions occur in primary or metastatic tumors (col. 39, lines 49-55).  Despite detection of mutation in cancer cell lines, no sequence variants were detected in 45 primary breast tumor specimens (col. 39, lines 53-56).  Teng states that the MKK4r mutations in these lines were possibly generated while these cells were cultured in vitro (col. 40, lines 5-10).  
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the treatment of breast cancer positive for ER with any ER antagonist, breast cancer positive for VDR with any VDR agonist or breast cancer positive for AR with any AR agonist and the arresting or inhibiting, or attempting to arrest or inhibit, the development or progression of a disorder and/or causing, or   attempting   to  cause,   the   reduction,   suppression, regression, or remission of a disorder, disease and/or a symptom thereof.    Experimentation would be replete with unpredictable trial and error analysis because the specification does not provide any specific guidance on the amount of the agonist or antagonist required or that any of the genus claimed actually inhibit or slow progression of breast cancer in vivo. The art as argued in the response of 6/10/2022 does not teach the claimed receptor are predictable of prognosis or response, one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the receptors, response to treatment and prognosis.  
	Further one of skill in the art would have to determine if the any treatment with any of the recited agonist or antagonist is predictive in response in other species.  This would be unpredictable as the response of 6/10/2022 argues the receptors are not prognostic in humans, thus it would be unpredictable to extrapolate the findings to another species.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine if the claimed receptors and claimed treatments inhibit or slow progression of breast cancer in any subject of any species.  
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments’
This is a new ground of rejection.
Claims 1-2, 6-10, 13, 17-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming independent claim 1 is drawn to a method of treatment of breast cancer, the method comprising: measuring a level of estrogen receptor (ER), a level of androgen receptor (AR), and a level of vitamin D receptor (VDR) expressed in cancerous breast tissue obtained from a patient; detecting at least one of ER, AR, and VDR in the cancerous breast tissue obtained from the patient; and treating the patient with a cancer treatment regimen that includes: at least one ER antagonist ligand when the cancerous breast tissue expresses ER; at least one AR ligand when the cancerous breast tissue expresses AR; and at least one VDR agonist ligand when the cancerous breast tissue expresses VDR.  
	Thus independent claim 1 encompass any subject from any species,  any ER antagonist ligand, any AR ligand and any VDR agonist ligand.
Claim 7 depends from claim 6 and draws the invention to wherein expression levels of ER, AR, and VDR in breast cancers of said category HR1, said category HR2, and said category HR3 correspond to levels of expression of ER, AR, and VDR in normal breast tissue.  
Claim 8 depends from claim 7 and draws the invention to further comprising predicting a prognosis of breast cancer by: determining a higher survival rate when the breast cancer tissue expresses all of ER, AR, and VDR; 3Application No. 16/931,303Docket No.: 32286/50647A Amendment dated June 10, 2021 determining an intermediate survival rate if the breast cancer tissue expresses only two of ER, AR, and VDR; or determining a lower survival rate if the breast cancer tissue expresses only one of ER, AR, and VDR.  
The claim encompasses predicting prognosis based on expression of receptors and treatment. 
Independent claim 13 is drawn to a method of treating breast cancer, comprising: measuring the level of estrogen receptor (ER) , androgen receptor (AR) , and vitamin D receptor (VDR) present in a breast cancer tumor of a patient, detecting at least one of ER, AR, and VDR in the breast cancer tumor, providing a therapeutically effective amount of at least one ER antagonist to the patient when ER is detected in the breast cancer tumor, providing a therapeutically effective amount of at least one AR ligand to the patient when AR is detected in the breast cancer tumor, and providing a therapeutically effective amount of at least one VDR agonist to the patient when VDR is detected in the breast cancer tumor.  
Thus independent claim 1 encompass any subject from any species,  any ER antagonist ligand, any AR ligand and any VDR agonist ligand.
The specification teaches, “As used herein, the term "patient" refers to any animal, such as buut not limited to humans, which is to be the recipient of a particular treatment. Other non-limiting examples of animals which may be a patient includes mammals, birds, reptiles, amphibians, fish, non-human primates, rodents, and the like. Typically, the terms "patient" and 10"subject" may be used interchangeably herein.” ( page 23).
The specification teaches, “ As used herein, "treatment" or     "treating" refers to arresting or inhibiting, or attempting to arrest or inhibit, 5the development or progression of a disorder and/or causing, or   attempting   to  cause,   the   reduction,   suppression, regression, or remission of a disorder, disease and/or a symptom thereof. As would be understood by those skilled in the art, various clinical and scientific methodologies and 30assays may be use do assess the development or progression of a disease, and similarly, various clinical and scientific methodologies and assays may be used to assess the reduction, regression, or   remission  of a disease    or  its  symptoms. "Treatment"   refers  to   both  therapeutic   treatment   and prophylactic  or preventative measures. “( page 24).
The specification teaches, “The term "effective amount" or "therapeutically effective amount", which may be used interchangeably, as applied to the treatment  products   described  herein  means  the   quantity necessary  to  render the   desired  therapeutic  result.”
	Example 1 of the specification teaches immunohistochemical staining of breast tissue.  
	Example 2 teaches Analysis of Intermediate Filaments in Normal Human Breast In  an   attempt  to   identify  molecules  with   bimodal expression patterns in normal human breast, the expression of intermediate filaments was examined since these molecules are differentially expressed in distinct cell types and their expression is both tissue and cell-type specific
	Example 3 teaches  analysis of Hormone Receptors in Normal Human Breast Having identified two subtypes of luminal layer cells based  on  K5/14/17 expression, the    expression  of hormone receptors in these cells was characterized.
	Example 4 teaches simultaneous examination of Twelve Markers in Normal Human Breast with a Novel Multiplex Immunofluorescence Method In the above experiments the same FFPE       section was stained with up to three different antibodies simultaneously.
Example 5 teaches analysis of HR+ and HR- Cell Types in ER+ Breast Tumors 30Given the remarkable heterogeneity observed at the single cell level in normal breast epithelium.
Example 6 relates to HR+ and HR- cell types in HER2+ breast cancer.
Example 7 teaches analysis of HR+ and HR- Cell Types in Triple Negative Breast Tumors Triple negative breast carcinomas (TNBC) are defined as 15lacking expression of ER, PR and HER2.
	Example 8 teaches expression of normal basal vs. luminal specific mRNAs in TNBC The cell-of-origin of TNBC has been of great interest
	Example 9 teaches distribution of HRO-3 Breast Tumor Phenotypes in the NHS Cohort Based on the above results, it was hypothesized that human breast tumors can be classified according to normal 5differentiation states of human breast tissue.
	Example 10 teaches analysis of Breast Cancer Outcomes Based on Normal Cell Lineage Phenotypes There is a strong association between the total number of 20positive receptors in the HRO-3 categories and breast cancer survival or outcome.
	Example 11 teaches Analysis of HR+ and HR- Cell Types in Breast 5Cancer Cell Lines The preservation of HRO-3 phenotypes in breast cancer cell lines was also examined.
Thus while claiming a genus of species and a genus of treatment the specification has failed to provide any teachings of treating any patient of any species with any ER antagonist ligand, any AR ligand and any VDR agonist ligand in a manner that slows or reverses the progression of any breast cancer.  
Further response of 6/10/2022 argues the receptors are not prognostic in humans, thus it would be unpredictable to extrapolate the findings to another species.
Claim 10 requires, “a first probe capable of binding to ER protein or ER mRNA, or detecting ER activity; a second probe capable of binding to AR protein or AR mRNA, or detecting AR activity; and a third probe capable of binding to VDR protein or VDR mRNA, or detecting VDR activity, wherein each of the probes are for detecting protein, or each of the probes are for detecting mRNA, or each of the probes are for detecting activity.”
Further claims 22 and 23 have been added by amendment.
Claim 22 requires a first probe capable of binding to ER protein; a second probe capable of binding to AR protein; and a third probe capable of binding to VDR protein.  
Claim 23 requires a first probe capable of binding to ER protein; a second probe capable of binding to AR protein; and a third probe capable of binding to VDR protein.
Thus claims 10, 22 and 23 are functionally claiming a first probe, second probe and third probe that are “capable of binding” the recited proteins.  Thus the claims are functionally claiming the probes.  While the specification provides antecedent basis for this limitation, the specification also discusses the use of antibodies.  The specification further teaches the use of probes to detect RNA.  The specification provides no specific relevant structural or other identifying characteristics to identify probes in the genus for detecting proteins or activity.  Further the specification provides no specific probes that provide for this functionality.  Thus the claim  lacks adequate written description.  
Response to Arguments’
This is a new ground of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 10, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

.Claim 2 recites, “the measuring, detecting, and treating steps with a plurality of patients, wherein: in at least one patient ER is detected and an ER antagonist is administered; in at least one patient AR is detected and an AR ligand is administered; in at least one patient VDR is detected and a VDR agonist ligand is administered; in at least one patient ER and AR are detected, and ER an antagonist is administered and an AR ligand is administered; in at least one patient, ER and VDR are detected, and ER antagonist is administered and a VDR agonist ligand is administered; in at least one patient AR and VDR are detected and an AR ligand is administered and a VDR agonist ligand is administered; in at least one patient, ER and AR and VDR are detected, and an ER antagonist is administered, an AR ligand is administered, and a VDR agonist ligand is administered.”  The metes and bounds are unclear as the claims provides a list but does not provide an “and” or “or” prior to the last item.  Thus it is unclear what is required. 
Claim 10 requires, “a first probe capable of binding to ER protein or ER mRNA, or detecting ER activity; a second probe capable of binding to AR protein or AR mRNA, or detecting AR activity; and a third probe capable of binding to VDR protein or VDR mRNA, or detecting VDR activity, wherein each of the probes are for detecting protein, or each of the probes are for detecting mRNA, or each of the probes are for detecting activity.”  The claim recites, “capable of binding.”  “Capable of binding” is a relative term.  The specification provides no standard by which how to differentiate “capable of binding.”  Thus the metes and bounds of the claim are unclear.

Claim 22 requires, “a first probe capable of binding to ER protein; a second probe capable of binding to AR protein; and a third probe capable of binding to VDR protein.”  The claim recites, “capable of binding.”  “Capable of binding” is a relative term.  The specification provides no standard by which how to differentiate “capable of binding.”  Thus the metes and bounds of the claim are unclear.
Claim 23 requires, “a first probe capable of binding to ER protein; a second probe capable of binding to AR protein; and a third probe capable of binding to VDR protein.”  The claim recites, “capable of binding.”  “Capable of binding” is a relative term.  The specification provides no standard by which how to differentiate “capable of binding.”  Thus the metes and bounds of the claim are unclear.
Response to Arguments’
This is a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 9-10, 13, 18-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conzen (Molecular Endocrinology (2008) volume 22, pages 2215-2228), Hall (In J Cancer (1990) volume 46, pages 1081-1087), Rao (Indian J Med Res 123, January 2006, pp 73-82), Whittlif (Cancer 53:630-643,   1984)
The broadest reasonable interpretation of the claim is that it requires measuring the three recited receptors.  In view of the recitation of “detecting at least one of ER, AR, and VDR in the cancerous breast tissue obtained from the patient”  the claims only require one of the receptors to be detected.  
Conzen provides a review of nuclear receptors and breast cancer.  Conzen teaches in Figure 1 that estrogen receptors, androgen receptors and vitamin D receptors are studied in primary breast cancer.  Conzen teaches, “The development of reliable real-time quantitative RT-PCR and immunohistochemical (IHC) techniques for studying the human NR superfamily in primary breast cancers has recently revealed the presence and potential importance of several NRs beyond the ERs and PRs (Table 1). These include receptors for steroid hormones (e.g. androgen and corticosteroid), fat-soluble vitamins A and D, fatty acids, and xenobiotic lipids derived from the diet (4).” (page 2216, 1st column).
Conzen teaches, “successful implementation of large-scale clinical trials, has established a positive correlation between ER and PR expression and response to antiestrogen therapy.” Antiestrogen therapy encompasses tamoxifen which is an ER antagonist (page 2215).
Conzen further teaches AR expression is associated with good prognosis (2220).  Conzen teaches treatment of breast cancer with AR agonist (2220, 2nd column).
Conzen teaches VDR expression and vitamin D induce cell cycle arrest and apoptosis in breast cancer (2223, 1st column).
Thus Conzen teaches ER and treatment with ER antagonist (tamoxifen), VDR and treatment with vitamin D, AR and treatment with AR agonist.
Conzen does not specifically teach detection of AR, VDR and ER in a sample.
However, Hall teaches RNA was isolated from samples and teaches detection of ER mRNA (ER mRNA (pg. 1082, figure 1)), AR mRNA (AR mRNA (pg. 1083)) and VDR mRNA (VDR mRNA (pg. 1083, figure 3) and probes to dete4ct.  Hall further previous studies examined ER, AR, PR binding in breast tumor biopsies (1086, 1st column).
Designing probes, which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design probe.  As discussed above, the ordinary artisan would be motivated to have designed and tested new probes to obtain additional oligonucleotides that function to detect specific mRNA and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes as the art know mRNA sequences were known. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes using the teachings in the art at the time the invention was made. The claimed probes are obvious over the cited prior art, absent secondary considerations.
Rao teaches detection of androgen and vitamin D receptors in breast cancer (Figure 1 and Figure 2).
Wittlif teaches detection of Er receptor (figure 2).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain breast tumor samples, measure ER, VDR and AR, determine the presence of AR, VDR and ER using probes for mRNA ( or protein levels), and treat subjects with expression of AR in the tumor with AR agonist, subjects with VDR in the tumor with vitamin D and subjects, and subjects with ER in the tumor with an ER antagonist.  The artisan would be motivated to detect nuclear receptors identified as being involved in breast cancer and treating the breast cancer based on the expression profile of the nuclear receptors.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect known nuclear receptors and known treatments.
With regards to claim 2 it would be obvious to treat multiple patients assayed by the methods of Hall with treatments based on the nuclear receptors present in the tumor sample.
With regards to claim 6-7, the claims provide names for categories based on the expression pattern of the nuclear receptors.  Thus putting tumors into any grouping or class based on expression pattern of the receptors renders the claims obvious.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to identify or group tumors and thus subjects based on the expression pattern of AR, ER and VDR.  The artisan would be motivated to put tumors in groups based on the expression of AR, ER, or VDR to examine the effect of different treatments or chemotherapies on different types of breast cancer sequentially or simultaneously.   The artisan would have a reasonable expectation of success as the artisan is using known methods to detect known nuclear receptors and known treatments.
Claim 7 recites, “wherein expression levels of ER, AR, and VDR in tumors of said first category HRO, said second category HR1, said third category HR2, and said fourth category HR3 correspond to levels of expression of ER, AR, and VDR in normal breast tissue.”  It is unclear what is required of the claim in view of the recitation corresponds to.  The broadest reasonable interpretation is the claim requires comparison to normal breast tissue.
Conzen teaches comparing expression of hormone receptors in normal mammary tissue to breast cancer (2220, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to compare the expression in the tumor sample to those of normal mammary tissue.  The artisan would be motivated to determine if expression of ER, VDR and AR in breast tumor samples are increased or decreased.  The artisan would have a reasonable expectation of success as the artisan is merely comparing the expression of known hormone receptors in known samples.
Response to Arguments
The response traverses the rejection conceding Conzen teaches the combination of markers.  The response further asserts the prior art does not teach testing and treating would be successful.  This argument is confusing, as the response concedes the combination is taught and obviously as Conzen is a review article the markers have been identified and tested.  Independent claim 1 merely requires treating, which Conzen teaches treating with anti-estrogens, androgen receptor agonist (2220) and VDR agonist (2223) for the treatment of breast cancer. 
The response continues by noting that Conzen teaches, “ However, the recognition that those patients with ER/PR-negative breast cancers do not benefit from these antiestrogen therapies, and that approximately 40%–50% of ER/PR-positive breast cancers are also insensitive to initial endocrine therapy, has provided an important clinical context for researchers to identify signaling pathways that may be alternatively targeted for therapy.”  The response appears to be asserting either there is not a reasonable expectation of success or the art is teaching away.  
With regards to reasonable expectation of success, MPEP 2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
	Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986). 
Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
	 Further there is no evidence of record suggesting testing for known markers of breast cancer and treating with known treatments is anything, but predictable.
	With regards to the teaching away  MPEP 2123 states:
 “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314 (Fed. Cir. 2009). The courts indicated a reference that does "not criticize, discredit, or otherwise discourage investigation into the invention claimed," does not teach away.”

	In the instant case the cited portion of Conzen does not criticize, discredit or otherwise discourage the examination or detection of ER, VDR and AR.  Thus this argument is not persuasive.  
The response concludes arguments to Conzen by again conceding Conzen teaches the recited combination of markers (receptors), but arguing Conzen does not suggesting stratifying treatment based on the presence of receptor or the combination of receptors.  This argument has been thoroughly reviewed but is not considered persuasive as the claims merely require treatment based on the markers. Conzen on pages 2216-2219 discusses ER as a marker of breast cancer and treatments of breast cancer.  Conzen on page 2220 teaches the role of androgen receptors in breast cancer and treatment of breast cancer based on the androgen receptors.  Finally on 2223 Conzen teaches the role of vitamin D receptors on breast cancer and treatment.  Thus the argument is not consistent with the claims or the art.  
The response continues by asserting the teachings of Hall are with respect breast cancer cell lines and not a tissue obtained directly from a subject.  This argument has been thoroughly reviewed but is not considered persuasive as the specification states, “  It should be appreciated that "tissue" as used herein includes at least one cell, as tissues are comprised of a community of similar type cells, such as of the same origin..”  Thus the cell lines of Hall will all obtained from a patient and are encompassed by tissue.  Further there is no evidence of record isolation of RNA from breast cancer tissues is inventive, as most of the examples relating to RNA expression appear to be relating to GEO data sets or array experiments in which the specification does not disclose how the RNA was isolated.  Further Wittliff and Rao demonstrate detection of nuclear receptors in breast tissue cancer were know.
The response continues by reiterating it would not have been obvious to select the markers of the claims based on the teachings of Couzen.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Conzen are to a limited set of receptors (markers).  Further the claims set forth comprising language and the additional receptors of Conzen could be provided in a dependent claim.
The response asserts Hall suggest other receptor may be more interesting to study.  This argument has been thoroughly reviewed but is not considered persuasive as Hall suggests further studies for the coordinate regulation of expression of other receptors but does not discredit, discourage or otherwise discourage the detection of the receptors and treatment based on the presence of the receptors.
The response traverses the rejection of claim 2 asserting it requires more that the treatment of multiple patients.  This argument has been thoroughly reviewed but is not considered persuasive as the art of Conzen teaches the treatment of subjects with different receptors with a treatment based on the receptor the first 3 in at least statements are consistent with those of the independent claim and thus the claim merely requires treatment of a plurality of patients.
The response continues by arguing claims 9, 18-19 and 21 would not have been obvious.  This argument has been thoroughly reviewed but is not considered persuasive as Conzen on pages 2216-2219 discusses ER as a marker of breast cancer and treatments of breast cancer.  Conzen on page 2220 teaches the role of androgen receptors in breast cancer and treatment of breast cancer based on the androgen receptors.  Finally on 2223 Conzen teaches the role of vitamin D receptors on breast cancer and treatment.  Thus the argument is not consistent with the claims or the art.  Thus the rejected claims require treatment by a combination of reagents known in the art for treatment of breast cancer.
The response provide arguments with respect to obvious to try, which is confusing as the prior art specifically suggests the markers were detected and how to treat based on the findings.  Thus the rejection is not obvious to try, but following the teachings of the prior art.  
The response continues traversing the rejection by relying on the teachings of Lazar.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Lazar are post filing art and do not demonstrate the state of the art at the time of the invention.
Likewise the teachings of Safe the response relies on is post-fling art and is a general review of nuclear receptors.  It does specifically discourage, discredit or otherwise criticize the instant combination of prior art.  
The teachings of Kittler the response is a review of nuclear receptors in gene expression of 14 transcription in breast cancer cell lines.  It does specifically discourage, discredit or otherwise criticize the instant combination of prior art.  Further there is no evidence that teachings of breast cancer cell lines are applicable to in vivo samples
The response continues by asserting the post filing art of Al-Azhri teaches that VDR is not associated with outcome.  This argument has been thoroughly reviewed but is not considered persuasive as this is post-filing art.  Further the claims do not require a specific outcome but merely treating.  
The response continues by citing the art of Wang, Ricciardelli and Doan asserting the post-filing art demonstrates the unpredictability  about the analysis of different receptors and outcome.  This argument has been thoroughly reviewed but is not considered persuasive are not to diagnosis or prognosis.  Thus these arguments are not persuasive.  Further it is noted the same art cited in the response can be used suggest the instant claims are non enabled.  
The response traverses the rejections of claims 6-8, but only argues claim 8.  Thus this argument is not persuasive.
Claim 8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conzen (Molecular Endocrinology (2008) volume 22, pages 2215-2228), Hall (In J Cancer (1990) volume 46, pages 1081-1087), Rao (Indian J Med Res 123, January 2006, pp 73-82), Whittlif (Cancer 53:630-643,   1984)as applied to claims 1-2, 6-7, 9-10, 13, 18-21, 23 above, and further in view of Hu (Clinical Cancer Research (2011) volume 17, pages 1867-1874).
Claim 8 recites, “further comprising predicting a prognosis of breast cancer by: determining a higher survival rate when the tumor expresses all of ER, AR, and VDR; determining an intermediate survival rate if the tumor expresses only two of ER, AR, and VDR; or determining a lower survival rate if the tumor expresses only one of ER, AR, and VDR.”  The claims sets forth the survival rates in the alternative.   The specification does not define higher survival, intermediate survival or lower survival.   Thus the broadest reasonable interpretation of the claim encompasses determining one expression pattern has a higher or lower survival rate than another group.
While Conzen , Whittlif, Rao, and Hall teach detection of VDR, ER and AR and treatment based on VDR, ER and AR being expressed in the tumor it does not specifically teach survivability.
However, Hu teaches, “The Kaplan–Meier curves show women with AR-positive/ER-positive tumors had the best survival relative to women with the other subtypes (P ¼ 0.0004), and significantly better breast cancer specific survival in women with AR-positive/ER-positive tumors than in women with AR-negative/ER-positive tumors (P ¼ 0.003; Fig. 1).” (page 1870, 1st column, survivability analysis)
Therefore it would have been prima facie obvious to one of ordinary skill in the art that tumors that express ER and AR have a high survival rate than tumors which express ER but not AR.  The artisan would be motivated to examine survivability rates to help to determine the aggressiveness of treatment needed.  The artisan would have a reasonable expectation of success as the artisan is merely using known survival times in known tumors.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain breast tumor samples, measure ER, VDR and AR, determine the presence of AR, VDR and ER using probes for protein levels, and treat subjects with expression of AR in the tumor with AR agonist, subjects with VDR in the tumor with vitamin D and subjects, and subjects with ER in the tumor with an ER antagonist.  The artisan would be motivated to detect nuclear receptors identified as being involved in breast cancer and treating the breast cancer based on the expression profile of the nuclear receptors.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect known nuclear receptors and known treatments.
Response to arguments
The response traverses the rejection asserting that Parise teaches VDR is not correlated with survival.  The response further asserts Al-Azhri teaches that AR expression is not correlated with survival.  These arguments have been thoroughly reviewed but are not considered persuasive as the claims do not require any correlation with survival thus the response to arguing a limitation not in the claim.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao Conzen (Molecular Endocrinology (2008) volume 22, pages 2215-2228), Hall (In J Cancer (1990) volume 46, pages 1081-1087), Rao (Indian J Med Res 123, January 2006, pp 73-82), Whittlif (Cancer 53:630-643,   1984) as applied to claims 1-2, 6-7, 9-10, 13, 18-21, 23 above, and further in view Buckley (Tamoxifen A Reappraisal of its Pharmacodynamic and Pharmacokinetic Properties, and Therapeutic Use (Drugs (1989) volume 37, pages 451-490: synopsis).
While Conzen , Whittlif, Rao, and Hall suggest treatment with tamoxifen, it does not specifically teach a pharmaceutical carrier.
However, Buckley teaches, “ Tamoxifen is the trans isomer of a triphenylethylene derivative, and is administered orally as the citrate salt.” (Pharmacodynamic Studies).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use tamoxifen with a citrate slat (pharmaceutical carrier).  The artisan would have been motivated as Buckley teaches tamoxifen orally provided with a citrate salt.  The artisan would have a reasonable expectation of success as the artisan is merely using art known and accepted carrier with an ER antagonist.
Response to Arguments
This is a new ground of rejection.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634